717 S.E.2d 387 (2011)
STATE of North Carolina
v.
Robert Allen SARTORI.
No. 604P03-2.
Supreme Court of North Carolina.
August 25, 2011.
Robert Allen Sartori, for Sartori, Robert Allen.
Daniel P. O'Brien, Assistant Attorney General, for State of N.C.
Michael Bonfoey, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of May 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 25th of August 2011."